COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-344-CV

CHARLIE S. MARTINEZ, JR.                                      APPELLANTS
AND MAGDALENA S. MARTINEZ,
AS TRUSTEE OF THE CHARLIE S.
MARTINEZ, JR., TRUST

                                       V.

CITY OF FORT WORTH, COUNTY                                      APPELLEES
OF TARRANT, TARRANT COUNTY
REGIONAL WATER DISTRICT,
TARRANT COUNTY HOSPITAL
DISTRICT, TARRANT COUNTY
COLLEGE DISTRICT, AND FORT
WORTH INDEPENDENT SCHOOL
DISTRICT
                                   ----------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     On February 19, 2009, after considering “Appellants' Motion To Dismiss”

and “Appellants' Motion For Continuance, Or In The Alternative Amended



     1
         … See Tex. R. App. P. 47.4.
Motion To Dismiss,” we ordered this appeal continued and suspended all

appellate deadlines unless by or before May 20, 2009, the court received

written notice from any party regarding whether a settlement had been reached.

We stated that if no notice was received by May 20, 2009, we would

automatically dismiss the appeal without further order from this court. We have

not received any notice regarding whether a settlement was reached.

      Because we have not received notice regarding whether a settlement

was reached, we dismiss the appeal for want of prosecution. See Tex. R. App.

P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.




                                                  PER CURIAM




PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: June 4, 2009




                                        2